DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method described in connection with Figs. 6-7 and Fig. 9 for determining a distance between different lines using first and second line-based ADC current measurements, does not reasonably provide enablement for determining a distance between different lines using first and second ADC current measurements that are not line-based current measurements.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims.

	In particular, claim 17 depends from claim 16 and recites “determining, by one or more computer processors, a distance between the first line and the second line based on the first current”, while claim 16 recites “measuring, by one or more computer processors, a first current at a first analog to digital convertor and a second current at a second analog to digital convertor”.  Claim 17 therefore has a scope that includes determining a distance between the first line and the second line based on any first current measured by a first analog to digital converter.  The scope of claim 17 is substantially broader than the teachings/examples of the disclosure, such as disclosed in connection with Figs. 6-7 and Fig. 9 that describe determining line-to-line distances using first and second ADC current measurements that are line-based currents measurements.  Weighing the so-called Wands factors (MPEP 2164.01(a)), particularly the breadth of the claim with respect to the disclosure and the amount of direction and guidance provided, the examiner concludes that one skilled in the art could only make the entire scope of the claimed invention (determining a distance between the first line and the second line based on any first current measured by a first analog to digital converter) by resorting to undue experimentation. Claim 17 is therefore rejected under 35 U.S.C. 112(a) because the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claim. Because dependent 18 does not appear to address this deficiency, claim 18 rejected 

	Claim 19 depends from claim 16 and recites “determining, by one or more computer processors, a distance between the second line and the third line based on the second current”.  For reasons identical to those set forth above in connection with claim 17, claim 19 is rejected under 35 U.S.C. 112(a) because the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claim. Because dependent claim 20 does not appear to address this deficiency, claim 20 rejected under 35 U.S.C. 112(a), scope of enablement, by virtue of its dependence from claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Claim 3 recites:
	a first inverter connected to the first terminal, wherein the first inverter turn on when the voltage ramp is applied and the first line is closer to the second line than the second line is closer to the third line; and
	a second inverter connected to the second terminal, wherein the second inverter turn on when the voltage ramp is applied and the second line is closer to the third line than the first line is closer to the second line.

	Note that in claim 3 the second inverter is connected to the second terminal, which is the same terminal to which a voltage probe is connected to apply a voltage ramp.  This arrangement markedly differs from disclosed embodiments in which the voltage ramp is applied to a terminal that is different than terminals to which inverters are connected (see, e.g., Fig. 5 and paragraph 36).  It is unclear from the arrangement as set forth in claim 3 how the claimed effects/results can be obtained since the second inverter is connected to the same terminal to which the voltage ramp is applied.  An analogous issue appears in claim 15 in which a voltage ramp is applied to a second line in a wafer and a second inverter is connected to the second line.  Clarification is required.  Claim 13 is rejected under 35 U.S.C. 112(b) by virtue of its dependence from claim 3.

	In claim 16, the meaning of the language “a voltage to voltage ramp to” is unclear.  For purposes of the present examination, this language is being construed as “a voltage ramp to”.  Clarification is required so that the scope of the claim is clear.  Claims 17-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0291084 to Chen et al. (Chen).

	Regarding claim 1, Chen discloses a wafer comprising:
	a first line in a first layer of the wafer, wherein the first line has a first terminal connected to the first line (Chen, e.g., Fig. 4A, left-most sensing line E1 having a first terminal connection to T1);
	a second line in the first layer of the wafer, wherein the second line has a second terminal connected to the second line, wherein the second terminal has a probe connected to apply a voltage ramp (Chen, e.g., Fig. 4A, left-most sensing line E2 having a second terminal connection to T2; also see paragraph 30, breakdown voltage can be determined, for example, by applying a voltage that is linearly increasing at a fixed rate; leakage current is measured while ramping the voltage; the point at which there is an abrupt (e.g., sudden) increase in the leakage current is the breakdown voltage); and
	a third line in the first layer of the wafer, wherein the third line has a third terminal connected to the third line (Chen, e.g., Fig. 4A, second-from left sensing line E1 having a third terminal connection to T1).

	Regarding claim 4, Chen discloses wherein the first line and the third line are part of a pattern of lines in a "X" direction (see Chen as applied to claim 1, left-most sensing line E1 having a first terminal connection to T1 and second-from left sensing 

	Regarding claim 5, Chen discloses wherein the first line and the third line are part of a pattern of lines in a "Y" direction (see Chen as applied to claim 1, left-most sensing line E1 having a first terminal connection to T1 and second-from left sensing line E1 having a third terminal connection to T1 are a part of a pattern of line that extend in a Y direction, e.g., along the longest dimension of these sensing lines).

	Regarding claim 6, Chen discloses wherein the second line is in the "X" direction (see Chen as applied to claim 4, left-most sensing line E2 having a second terminal connection to T2 may be considered as being in the X direction because its longest dimension in in the same direction as the longest dimensions of left-most sensing line E1 having a first terminal connection to T1 and second-from left sensing line E1 having a third terminal connection to T1).

	Regarding claim 7, Chen discloses wherein the second line is in a "Y" direction (see Chen as applied to claim 4, left-most sensing line E2 having a second terminal connection to T2 may be considered as being in a Y direction because is shifted in a Y direction relative to left-most sensing line E1 having a first terminal 

	Regarding claim 8, Chen discloses wherein the second line is in a "X" direction (see Chen as applied to claim 5, left-most sensing line E2 having a second terminal connection to T2 may be considered as being in a X direction because is shifted in a X direction relative to left-most sensing line E1 having a first terminal connection to T1 and second-from left sensing line E1 having a third terminal connection to T1, with the X direction being different than the Y direction).

	Regarding claim 9, Chen discloses wherein the second line is in the "Y" direction (see Chen as applied to claim 5, left-most sensing line E2 having a second terminal connection to T2 may be considered as being in the Y direction because its longest dimension in in the same direction as the longest dimensions of left-most sensing line E1 having a first terminal connection to T1 and second-from left sensing line E1 having a third terminal connection to T1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

	Regarding claim 2, Chen discloses a second metal layer, wherein the second metal layer includes one or more via located below the second line in the atop the second line in the first layer.  One of ordinary skill in the art will nonetheless appreciate that the placement of lines E3 below lines E1/E2 (as shown in Fig. 4A) or above lines E1/E2 would be an obvious matter of design choice, and that Chen’s arrangement of Fig. 4A will function in the same manner when lines E3 are located above lines E1/E2 (in which case vias V0 will be atop their respective lines E1/E2.  Accordingly, the recitation that the one or more via is located atop the second line in the first layer is not understood to patentably define over Chen when taken in light of the knowledge of one of ordinary skill in the art.
	
	Regarding claims 10-11, Chen is not relied upon as explicitly disclosing wherein each terminal is made of a same material as a line it is connected to (claim 10) and wherein one or more terminals are made of different materials as the line they are connected to (claim 11).  Chen nonetheless discloses that sensing lines E1/E2/E3 may be made from a metal (Chen, e.g., paragraph 25), and one of ordinary skill in the art would readily appreciate that the first, second and third terminal connections of Chen for applying the linearly increasing voltage as discussed above in connection with claim 1 may also be made from a metal in order to provide a suitable electrically conductive connection.  The examiner takes Official notice of the fact the common metals used for metallization layers of the type disclosed by Chen include aluminum, nickel, chromium, gold, copper, and silver, and that connections to such metallization layers may be formed of the same metal as the metallization layer, or of a different metal.  The use of a terminal material that is the same as, or different from, the material of the line to which it is connected falls well within the inferences and creative steps that a person of 

	Regarding claim 12, Chen is not relied upon as explicitly disclosing:
	a first analog to digital converter connected to the first terminal; and
	a second analog to digital converter connected to the second terminal.
Chen nonetheless discloses the application of analog signals, e.g., Vvia-top (Fig. 4A), as well as the measurement of analog signals, e.g., leakage currents, breakdown voltages (paragraph 29) relating to at least sensing lines E1/E2.  The examiner takes Official notice of the fact that the use of analog to digital converters for digitizing measurements of analog signals such as voltages and currents was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chen to include a first analog to digital converter connected to the first terminal and a second analog to digital converter connected to the second terminal for the reason that this would enable Chen’s collection and evaluation of the various types of pertinent data, e.g., leakage currents.

	Regarding claim 16, Chen discloses a method, the method comprising
	applying, by one or more voltage circuits, a voltage to voltage ramp to a second line in a wafer, wherein the second line is between a first line in the wafer and a third line in the wafer (see Chen as applied to claim 1, e.g., Chen, Fig. 4A, left-and
	measuring, by one or more measuring circuits, a first current and a second current (see Chen, e.g., paragraphs 29-30, voltage biases V.sub.via-top, V.sub.via-bot applied to via testing structures 10 in FIGS. 4A, 4B can be varied and various types of data (e.g., leakage current, breakdown voltage, etc.) can be collected and evaluated; leakage current is measured while ramping the voltage; the point at which there is an abrupt (e.g., sudden) increase in the leakage current is the breakdown voltage; Chen applies multiple instances of the voltage biases and therefore measures multiple leakage currents).

	Chen is not relied upon as explicitly disclosing that the voltage ramp is applied by one or more computer processors, that one or more computer processors is used to measure the first current at a first analog to digital convertor and to measure the second current at a second analog to digital convertor.  The examiner takes Official notice of the fact that the use of a computer-controlled voltage source/generator for suitably controlling/generating a voltage for electrical testing/evaluation such as disclosed by Chen was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

	Regarding claim 17, Chen as applied to claim 16 is not relied upon as explicitly disclosing determining, by one or more computer processors, a distance between the first line and the second line based on the first current.  Chen further discloses that the actual spacing between two lines can be extracted from the chart in FIG. 12 based on the total of the negative and positive misalignment distances that result in a 

	Regarding claim 18, Chen at least suggests wherein the determination is made using information selected from a list consisting of information about a dielectric properties of insulator between metals, information about known values for conductors in metal properties, and information about known values for insulators in dielectric between the metal (see Chen as applied to claim 16, Chen’s determination is based on breakdown voltage (see Fig. 12), which constitutes 

	Claim 19 recites determining, by one or more computer processors, a distance between the second line and the third line based on the second current and is rejected under 35 U.S.C. 103 over Chen for reasons analogous to those set forth above in connection with claim 17.

	Claim 20 recites wherein the determination is made using information selected from a list consisting of information about a dielectric properties of insulator between metals, information about known values for conductors in metal properties, and information about known values for insulators in dielectric between the metal and is rejected under 35 U.S.C. 103 over Chen for reasons analogous to those set forth above in connection with claim 18.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 4,476,155 to Niemi (Niemi).

	Regarding claim 14, Chen as applied to claim 12 is not relied upon as explicitly disclosing wherein an input of the first analog to digital converter and the second analog to digital converter are grounded through resistors.  The use of pick off/shunt resistors for measuring leakage current with an analog to digital converter is known (Niemi, e.g., col. 14, lines 30-33).  One of ordinary skill would appreciate that the 

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure.
	US 5,699,282 to Allen et al. relates to verifying patterns used in fabrication of semiconductor integrated circuits and the like.
	US 2005/0134867 to Shin et al. relates to systems and methods for measuring distances between semiconductor patterns.
	US 2014/0132283 to Huang et al. relates to an overlay mark for checking the alignment accuracy between layers on a wafer, and a measurement method of the overlay mark.
	US 2017/0167992 to Halder et al. relates to the inspection of patterns of geometric features produced on a semiconductor die by lithography and etching.
	US 6,323,097 to Wu et al. relates to methods and structures for monitoring and controlling overlay and spacing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863